 Case 20-10452-KHK               Doc 19 Filed 04/15/20 Entered 04/16/20 00:24:58              Desc Imaged
                                      Certificate of Notice Page 1 of 2
                                      United States Bankruptcy Court
                                          Eastern District of Virginia
                                              Alexandria Division
                                          200 South Washington Street
                                             Alexandria, VA 22314

                                                        Case Number 20−10452−KHK
In re:                                                  Chapter 11
Alice Elizabeth Pittman
aka Alice Keyes Pittman
8110 Georgetown Pike
Mc Lean, VA 22102
SSN: xxx−xx−3443                EIN: NA



                               NOTICE OF RESCHEDULED MEETING OF CREDITORS

 NOTICE IS HEREBY GIVEN that the meeting of creditors in the above referenced case has been rescheduled
 to April 23, 2020, at 01:00 PM, and will be held as a telephonic 341 creditors meeting. For dial−in contact
 information see trustees address below. For updates, see www.vaeb.uscourts.gov.

 (If appropriate) NOTICE IS FURTHER GIVEN that the United States Trustee has appointed the following as
 substitute interim trustee of the estate of the above−named debtor(s):

 Substitute Interim Trustee:



 NOTICE IS FURTHER GIVEN that all deadlines that run from the date of the original date of the Section 341
 meeting will instead run from the date of the continued Section 341 meeting.

 Dated: April 13, 2020                                   For the Court,

                                                         William C. Redden, Clerk
 (VAN030COVIDvMarch2020.jsp)                             United States Bankruptcy Court
      Case 20-10452-KHK                Doc 19 Filed 04/15/20 Entered 04/16/20 00:24:58                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 20-10452-KHK
Alice Elizabeth Pittman                                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: ryanmj                       Page 1 of 1                          Date Rcvd: Apr 13, 2020
                                      Form ID: VAN030CV                  Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 15, 2020.
db             +Alice Elizabeth Pittman,   8110 Georgetown Pike,   Mc Lean, VA 22102-1415
15250118       +Gary Pittman,   8110 Georgetown Pike,   Mc Lean, VA 22102-1415
15250120       +Truman 2016 SC6 Title Trust,   Rushmore Loan Management,   PO Box 52708,
                 Irvine, CA 92619-2708

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
15250119        E-mail/Text: specialhandling@glasserlaw.com Apr 14 2020 04:51:23     Glasser & Glasser,
                 580 E Main St Ste 600,   Norfolk, VA 23510-2322
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                U.S. Bank, National Association as Legal Title Tru
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 15, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 13, 2020 at the address(es) listed below:
              Daniel Kevin Eisenhauer    on behalf of Creditor   U.S. Bank, National Association as Legal Title
               Trustee for Truman 2016 SC6 Title Trust ANHSOrlans@InfoEx.com, ecfaccount@orlans.com
              Daniel M. Press    on behalf of Debtor Alice Elizabeth Pittman dpress@chung-press.com,
               pressdm@gmail.com
              Jack Frankel    on behalf of U.S. Trustee John P. Fitzgerald, III jack.i.frankel@usdoj.gov,
               USTPRegion04.ax.ecf@usdoj.gov;paula.f.blades@usdoj.gov
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
                                                                                             TOTAL: 4
